DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-2, 8-9, 11, 14-15, 18-19, and 93 with species election of SEQ ID NO:22 in the reply filed on February 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-2, 8-9, 11, 14-15, 18-19, 22-23, 29-30, 32, 35-36, 39-40, 43, 45, 47-50, 53-54, 59, 62-63, 65, 68-70, 73, 80-81, 83, 85, 87, and 90-93 are pending in the instant application. Claims 22-23, 29-30, 32, 35-36, 39-40, 43, 45, 47-50, 53-54, 59, 62-63, 65, 68-70, 73, 80-81, 83, 85, 87, and 90-92 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-2, 8-9, 11, 14-15, 18-19, and 93 are under examination on the merits in the instant case.

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See paragraph 0318 disclosing amino acid sequences without appropriate SEQ ID NOs. 

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See paragraphs 0592 and 0599. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, 11, 14, 19, and 93 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conway et al. (US 2015/0056705 A1).
Conway teaches making a CRISPR/Cas system comprising an mRNA encoding Cas9 protein, a single-stranded gRNA targeting albumin (ALB), and a polynucleotide encoding a donor sequence that is in an AAV vector, wherein the target albumin sequence is SEQ ID NO:64 (5’-CCTGTGCTGTTGATCTCATAAATAGAAC), wherein the gRNA is selected by “identifying the location of the PAM motif relevant to the Cas9 protein being used (for example: G[N17-20](G/A)G when using the S. pyogenes Cas9) that is closest to the spacer region”, wherein Cas9 and/or donor construct can be delivered using liposome and the CRISPR/Cas system can be formulated as a kit further comprising instructions for use. See paragraphs 0028, 0039, 0190, 0192, 0209, 0229-0231; Tables 1-2.
It is noted that Conway’s SEQ ID NO:64 is located in intron 1 of an albumin gene.
Conway teaches “insertion of a transgene into the endogenous albumin locus”, wherein the transgene is factor VIII gene such that factor VIII transgene is inserted “into an albumin gene with a CRISPR/Cas system where the single guide RNA comprises sequences to target the albumin gene”, wherein the transgene encoding factor VIII can be an “engineered gene” through “codon optimization”, wherein the CRI. See paragraphs 0060 and 0063.
Accordingly, claims 1, 8-9, 11, 14, 19, and 93 are described by Conway et al.
s 1, 8-9, 11, 14, 19, and 93 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2015/0159172 A1).
Miller teaches making a composition comprising “a donor transgene coding for FVIII” in an AAV vector and CRISPR/Cas system “targeting a locus of an endogenous gene other than FVIII” such as “targeting the endogenous albumin gene of a mammal, or primate or human, such as hemophilia patient”, wherein one can “target intron 1 of the mouse Albumin locus.” See paragraphs 0039 and 0056.
Miller teaches that the CRISPR/Cas system comprises one or more engineered single guide RNA or a functional equivalent, as well as a Cas9 nuclease”, thereby providing “targeted integration of a sequence encoding a functional clotting factor protein (e.g., Factor VII, Factor VIII, Factor IX and /or Factor X).” See paragraphs 0014 and 0018.
Miller teaches that albumin is a “safe harbor” locus, which is a “non-cognate locus” into which a transgene may be inserted and that one can use “nuclease-mediated targeted transgene insertion approach” for “improved transgene expression, increased safety and expressional durability, as compared to classic integration approaches”, wherein nuclease-mediated targeted transgene insertion approach includes use of “CRISPR/Cas system that binds to target site in a region of interest (e.g., an albumin gene) in a genome”. See paragraphs 0009-0011.
Miller teaches that the donor sequence can be an “optimized donor” that includes “codon optimization” and the CRISPR/Cas system can be formulated as a kit further comprising instructions for use, wherein Cas9 and/or donor construct can be delivered using liposome. See paragraphs 0035, 0043, 0046, 0148, 0151, 0154, and 0168.
Accordingly, claims 1, 8-9, 11, 14, 19, and 93 are described by Miller et al.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 11, 14-15, 18-19, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (US 2015/0056705 A1) in view of McGarrity et al. (US 2006/0172381 A), Zhu et al. (PLoS ONE, 2014, 9(9):e1082424), and Friedland et al. (US 9,963,719 B1). 
Conway teaches making a CRISPR/Cas system comprising an mRNA encoding Cas9 protein, a single-stranded gRNA targeting albumin (ALB), and a polynucleotide encoding a donor sequence that is in an AAV vector, wherein gRNA target albumin sequence is SEQ ID NO:64 (5’-CCTGTGCTGTTGATCTCATAAATAGAAC), wherein Cas9 and/or donor construct can be delivered using liposome and the CRISPR/Cas system can be formulated as a kit further comprising instructions for use. See paragraphs 0028, 0039, 0190, 0192, 0209, 0229-0231; Tables 1-2.
It is noted that Conway’s SEQ ID NO:64 is located in intron 1 of an albumin gene.
Conway teaches “insertion of a transgene into the endogenous albumin locus”, wherein the transgene is factor VIII gene such that factor VIII transgene is inserted “into an albumin gene with a CRISPR/Cas system where the single guide RNA comprises sequences to target the 
Conway does not teach SEQ ID NO:22 as the gRNA sequence targeting albumin intron 1, wherein the gRNA sequence flanks the donor sequence encoding factor VIII.
McGarrity teaches that Factor VIII-encoding sequence can be inserted into intron 1 of albumin and demonstrates that a composition comprising an albumin intron 1-targeting sequence and a Factor VIII-encoding sequence results in increased plasma levels of Factor VIII in Factor VIII mice, wherein the target sequence of albumin intron 1 is SEQ ID NO:40, wherein albumin pre-mRNA is abundant in plasma such that “the levels of albumin pre-mRNA are 270x more abundant than Factor VIII transcript”. See paragraphs 0212-0213; Figures 4, 25, and 46-48.
MacGarrity discloses SEQ ID NO:40 (albumin intron 1) in Figure 25 as copied below, wherein Conway’s SEQ ID NO:64 is indicated with underlining.

    PNG
    media_image1.png
    312
    1006
    media_image1.png
    Greyscale

Zhu teaches that the “protospacer adjacent motif” (PAM) sequence is directly adjacent to the guide sequence (gRNA), which is typically 20 bases, and the PAM sequence is preferably “NGG” and is recognized by the Cas9 protein. See pages 1-2. 
Zhu teaches that a 23-mer sequence of the 20-mer gRNA plus the 3-mer PAM can provide a CRISPR/Cas9 system-based target cleavage, wherein gRNA + PAM can be designed as a 23-mer that is complementary to a 23-mer target sequence having 5’-CCT as the first three sequence, thereby providing 5’-AGG as the 3-mer PAM sequence. See Figures 3A-3B. See the 

    PNG
    media_image2.png
    124
    660
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    63
    619
    media_image3.png
    Greyscale

Friedland teaches that a donor template sequence (or “replacement sequence”) that is to be inserted/replaced as a new sequence into the target sequence includes flanking or adjoining target sequences to be cleaved such that “the donor template can be adjacent to, or flanked by, target sites recognized by one or more gRNAs” for inserting the new sequence. See columns 44-45. Friedland teaches that Cas9 nuclease can be DNA or RNA and that gRNA and Cas9 can be mixed to form RNPs. See Table 6; column 51.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use 5’-ATTTATGAGATCAACAGCACAGG as the gRNA + PAM sequence when making Conway’s CRISPR/Cas9 system targeting Conway’s SEQ ID NO:64. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a CRISPR/Cas9 system that increases factor VIII plasma levels by inserting a factor VIII-encoding sequence into intron 1 of albumin pre-mRNA that is “270x more abundant than Factor VIII transcript” such that inserting a factor VIII-encoding sequence into intron 1 of albumin was an art-recognized technology as evidenced by Conway and McGarrity, and because only a finite number of gRNA target sequences within intron 1 of albumin for use with the CRISPR/Cas system were available in the art including Conway’s SEQ ID NO:64 (5’-CCTGTGCTGTTGATCTCATAAATAGAAC), wherein utilizing art-recognized methodologies for identifying and designing target-specific gRNA + PAM sequences were within the technical grasp of one of ordinary skill in the art as taught by Zhu, wherein the teachings of Conway and Zhu would have reasonably led one of ordinary skill in the art to obtain a 23-mer gRNA + PAM sequence of 5’-ATTTATGAGATCAACAGCACAGG that is complementary to the 23-mer underlined in Conway’s SEQ ID NO:64 such that the PAM sequence is the 3-mer NGG that is deemed preferred in the art as taught by Zhu, wherein the aforementioned 23-mer is the only 23-mer having the preferred PAM sequence of 5’-NGG within Conway’s SEQ ID NO:64. In addition, one of ordinary skill in the art would have been motivated to use the 23-mer sequence to flank the factor VIII-encoding donor template sequence in order to effectively insert the factor VIII-encoding sequence into intron 1 of the abundant albumin pre-mRNA, because Friedland taught that flanking or adjoining donor template sequences with target sequences that are recognized by gRNAs can provide insertion of template, replacement sequences within the target sequence. 
Accordingly, claims 1-2, 8-9, 11, 14-15, 18-19, and 93 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-2, 8-9, 11, 14-15, 18-19, and 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 9, 11-14, 16-18, 20-22, and 24-28 of copending Application No. 16/849,796. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by and overlap in scope with the ‘796 claims drawn to a system comprising a Cas9, a gRNA complementary to “albumin”, and a donor Sun Pharmacetuical Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 1387 (Fed. Cir. 2010). See also Pfizer Inc. v. Teva Pharmaceuticals USA Inc., 518 F3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008), wherein the court expressed the following: “To the extent that Pfizer contends that we may not rely on the teachings of the specification or claims in the ′165 patent to reject the claims of the ′068 patent, we disagree. See Geneva, 349 F.3d at 1386. There is nothing that prevents us from looking to the specification to determine the proper scope of the claims.”

	Claims 1-2, 8-9, 11, 14-15, 18-19, and 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-21 and 93 of copending Application No. 16/756,927. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by and overlap in scope with the ‘927 claims drawn to the same/overlapping subject matter. It is noted that SEQ ID NO:22 claimed in the instant claims and the ‘927 claims are identical.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/756,927 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANA H SHIN/Primary Examiner, Art Unit 1635